DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 8/2/22 is entered and made of record. 
III.	Claims 1-19 are pending and have been examined, where claims 1-19 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-19 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “an evaluating unit that calculates a first performance evaluation value and a second performance evaluation value each for the new model, the first performance evaluation value being calculated by evaluating performance of the new model using evaluation data classified into a first group in an evaluation data set, the first group containing specific type of data in the evaluation data set, the second performance evaluation value being calculated by evaluating performance of the new model using evaluation data classified into a second group in the evaluation data set, the second group containing data other than the specific type of data in the evaluation data set” 2Application No.: 16/125,042effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-19 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-19 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Toderice (US 20120123978) discloses a model maintenance device that performs maintenance of a model for pattern recognition used in label estimation of target data for recognition, the model maintenance device comprising: 
a generating unit that generates a new model using learning data (see figure 2, tag learning module is read as new model); 
an evaluating unit that evaluates performance of the new model using evaluation data classified into a first group, from among the evaluation data classified into a plurality of groups, and calculates a first performance evaluation value (see paragraph 41, where the training set T is used for training classifiers "learning" for different tags and the validation set is used to test the accuracy of the trained/learned classifiers, the accuracy performance evaluation value, also see paragraph 61, the sub-tag training sets 403, Sa-Sn, are used to train associated sub-tag classifiers 404 Ca-Cn, each of the sub-tag classifiers 404 Ca-Cn are used to classify features for a latent sub-tag of the tag and together comprise a classifier for the tag itself, see figure below), but is silent in disclosing “an evaluating unit that calculates a first performance evaluation value and a second performance evaluation value each for the new model, the first performance evaluation value being calculated by evaluating performance of the new model using evaluation data classified into a first group in an evaluation data set, the first group containing specific type of data in the evaluation data set,” and 

    PNG
    media_image1.png
    197
    1021
    media_image1.png
    Greyscale

evaluates performance of the new model using evaluation data classified into a second group, from among the evaluation data classified into a plurality of groups, and calculates a second performance evaluation value (see paragraph 64, first iterative step is to determine the nearest latent sub-tags for the training set 407, the features extracted from the videos in training set 401 are analyzed by the sub-tag classifiers 404, see paragraph 41 each sub-tag group includes training and validation set which includes an accuracy calculation in said each), but is silent in disclosing “the second performance evaluation value being calculated by evaluating performance of the new model using evaluation data classified into a second group in the evaluation data set, the second group containing data other than the specific type of data in the evaluation data set”; and 
an updating determining unit that, based on the first performance evaluation value and the second performance evaluation value, determines whether or not an existing model should be updated with the new model (see paragraph 67, bootstrapping used at block 409 can be used to modify the sub-tag training set prior to retraining the sub-tag classifiers 405 by selecting videos for inclusion in the active training set 402, the reweighting at 405 is read as the updating, the existing model is updated, the new model is the model after the weights are updated “reweighted”).

Kraaij (US 20110251989) discloses the model maintenance device according to claim 1, wherein, when the first performance evaluation value is equal to or greater than a first threshold value and when the second performance evaluation value is equal to or greater than a second threshold value, the updating determining unit determines that the existing model should be updated with the new model (see paragraph 34, receive minimum accuracy values for each of at least part of the classifiers in the succession and to search for first and second threshold pairs for each of these classifiers that maximize yield subject to the specified minimum accuracy). 

Toderice and Kraaij also disclose the model maintenance device according to claim 6, wherein the first threshold value is a predetermined fixed value, and the second threshold value represents a third performance evaluation value calculated by evaluating performance of the existing model using the evaluation data classified into the second group (see figure 4, 403 requires performance evaluation which is read as the third evaluation):

    PNG
    media_image2.png
    197
    1021
    media_image2.png
    Greyscale
.

Toderice and Kraaij, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 15, 18 and 19. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/4/22